 
PROMISSORY NOTE


$8,000                                                                                                                                                                                                                                        
Dated April 30th, 2010


FOR VALUE RECEIVED, the undersigned promises to pay to the order of _AMPHION
INVESTMENTS CORP._____ (the “Holder”), the sum of __EIGHT THOUSAND____ ($8,000)
DOLLARS to pay off existing debt for __ACCOUNTING AND AUDIT FEES___ for Phoenix
Energy Resource Corp., with an interest rate of 8%,
payable _12__ months from the date of execution hereof.


THE TOTAL OF ___EIGHT THOUSAND____ AND NO/00 ($8,000) DOLLARS, PLUS ACCRUED
INTEREST, WILL BE PAID, _APRIL_ 30 TH __, 2011.


IN WITNESS WHEREOF, the Maker has caused this note to be executed by its duly
authorized officer on this __30__ day of __APRIL____, 2010.


MAKER


Phoenix Energy Resource Corp.
 
By:/s/ Rene Soullier
Rene Soullier
President